DETAILED ACTION

Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. See Response to Arguments included in the Advisory Action dated 07/05/2022 where each argument has been addressed.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an obtaining unit configured to obtain, an information generation unit configured to generate, an information acquisition unit configured to obtain, a blood vessel specification unit configured to specific, a setting unit configured to set, an average image generation unit configured to generate, a display control unit configured to display, an image generation unit configured to generate, a specification unit configured to specify, and an image generation unit configured to generate in claims 1, 7, 8, 10, 16, and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-12, and 14-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano et al. (US Pub. No. 2018/0064336 A1).
Regarding claim 1, Kano discloses, an image processing apparatus comprising: 
an obtaining unit configured to obtain a plurality of pieces of tomographic information by imaging substantially a same region of an eye (See Kano Fig. 4, 5, and7, where the region of the eye for which MC captured at different times are substantially the same.)
to be examined at a predetermined time interval; (See Kano ¶180, “For example, FIG. 3B illustrates the OCT signal acquired in a case in which the B scan is performed in multiple times at different timings in the scan lines SL1, SL2, . . . , and SLn. For example, FIG. 3B illustrates a case of applying the scan line SL1 at timings T11, T12, . . . , and T1N, applying the scan line SL2 at timing T21, T22, . . . , and T2N, and applying the scan line SLn at timings Tn1, Tn2, . . . , and TnN.” The word timing here is the same as “interval timing.”)
an information generation unit configured to generate a plurality of pieces of motion contrast information about substantially the same region of the eye to be examined by using the plurality of pieces of tomographic information; (See Kano ¶179, “The CPU 71 may acquire the motion contrast data based on the OCT data.  The motion contrast may be, for example, information capturing a blood flow of the subject's eye, a change of a retinal tissue, and the like.  In a case of acquiring the motion contrast data, the CPU 71 acquires at least two OCT data of the subject's eye in relation to a same position at different timings.  For example, in each the scan line, the CPU 71 performs the B scan in multiple times at different timings, and respectively acquires a plurality of the OCT data items at different timings.”)
and an information acquisition unit configured to calculate statistic information about a temporal change in motion contrast values of at least part of substantially the same region by using the plurality of pieces of the motion contrast information. (See Kano ¶183, “When a follow-up analysis mode for performing a follow-up analysis in relation to the MC image data is set, the CPU 71 may read at least two MC image data items acquired at different times from the storage unit 74, and may display the read data on the display unit 75 as a follow-up screen.”
Further see Kano¶189, “After the normalizing process and the position adjustment are performed, a difference process of obtaining a difference of luminance between the first MC image and the second MC image may be performed.”
Further see Kano ¶125, “The analysis processing unit may determine the data of the difference of luminance (for example, a representative value of the difference of the luminance values) in each of the divided sections which are acquired as described above, and may display the temporal change information in relation to the blood vessel region to the display unit in a section unit, based on the determined result in each section.  The above-described representative value may be, for example, a total value, an average value, the highest frequency value, or the like, and of course, it is not limited these values.”)

Regarding claim 2, Kano discloses, the image processing apparatus according to claim 1, wherein the statistic information about the change is information about at least one of an amplitude, a period, and a phase of the change in the motion contrast values. (See Kano ¶181, “As a calculating method of the OCT data for acquiring the motion contrast, for example, a method of calculating an intensity difference or an amplitude difference of complex OCT data, a method of calculating dispersion of intensity or amplitude or standard deviation of the complex OCT data (Speckle variance), a method of calculating a phase difference or dispersion of the complex OCT data.”)

Regarding claim 3, Kano discloses, the image processing apparatus according to claim 1, further comprising an average processing unit configured to perform average processing on a plane of a motion contrast en face image generated (See Kano ¶77, “The analysis processing unit divides, for example, the MC image data into a plurality of regions, and may adjust the luminance value by a divided region unit, such that a representative value (for example, average value or highest frequency value) of the luminance value at each divided region becomes uniform.”)
	by using information in part of a depth range of the motion contrast information. (See Kano ¶100, “The front MC image data may be acquired, for example, by calculating three-dimensional MC data (or three-dimensional OCT data) in relation to a 
specific layer region of a part of the depth direction.”)

Regarding claim 4, Kano discloses, the image processing apparatus according to claim 3, wherein the average processing unit is configured to perform the average processing on a plurality of areas obtained by dividing the plane of the motion contrast en face image.  (See Kano ¶77, “The analysis processing unit divides, for example, the MC image data into a plurality of regions, and may adjust the luminance value by a divided region unit, such that a representative value (for example, average value or highest frequency value) of the luminance value at each divided region becomes uniform.”)

Regarding claim 8, Kano discloses, the image processing apparatus according to claim 1, further comprising a setting unit configured to set a position of at least either one of an optic disc and a macula of the eye to be examined. (See Kano ¶41, “In this case, for example, the MC image data may be MC image data in the same scanning region, or may be MC image data of the same attention part (for example, macula, optic nerve head, or sclera).”)

Regarding claim 10, Kano discloses, the image processing apparatus according to claim 1, further comprising a display control unit configured to display (See Kano ¶47, “The analysis processing unit may output, for example, the generated OCT blood vessel change data, and may store the data in the storage unit.  In order to output the data, a display unit may be used.”)
a color image, in which a value of motion contrast values assigned to luminance information of respective pixels (See Kano ¶36, “Here, the MC image data may be, for example, image data in which movement of blood flow is imaged based on the OCT data, and in this case, the MC image data may be image data in which the movement of the blood flow is represented by luminance values.”)
and the statistic information is assigned to hue of respective pixels on a display unit. (See Kano ¶126, “In a case in which the OCT blood vessel change data divided in each section is displayed on the display unit, for example, the analysis processing unit may display a color map expressed by colors of pixels of the image data depending on the determined result in each section.  For example, the analysis processing unit may display a positive section of the difference data as a first color, and a negative section of the difference data as a second color different from the first color.”)

Regarding claim 11, Kano discloses, the image processing apparatus according to claim 1, further comprising a display control unit is configured to display at least either one of an intensity image and a motion contrast en face image of the eye to be examined and the information about the change on the display unit side by side, the motion contrast en face image being generated by using information in part of a depth range of the motion contrast information. (See Kano ¶191, “The follow-up screen includes MC image (standard image) 610 of a base line corresponding to the first MC image, MC images 620 and 630 (reference image) of follow-up corresponding to the second MC image, and OCT images 710 to 730 corresponding to each MC image.”)
Further see Kano ¶194, “Here, the CPU 71 acquires the OCT blood vessel change data in relation to the vascularization and the extinction of the blood vessel region, and overlaps the acquired OCT blood vessel change data with the MC images 620 and 630.”)

Regarding claim 12, Kano discloses, the image processing apparatus according to claim 1, further comprising a display control unit is configured to display a color image on the display unit, the color image being obtained by superimposing the information about the change as hue on an intensity image or a motion contrast en face image of the eye to be examined, the motion contrast en face image being generated by using information in part of a depth range of the motion contrast information.  (See Kano ¶194, “The CPU 71 obtains a difference of luminance of the MC images 620 and 630 based on the MC image 610 as a standard image, and the OCT blood vessel change data is obtained based on the obtained difference.  Here, the CPU 71 acquires the OCT blood vessel change data in relation to the vascularization and the extinction of the blood vessel region, and overlaps the acquired OCT blood vessel change data with the MC images 620 and 630.  In this case, the increased part and the decreased part in the blood vessel region may be displayed with different colors.  In FIG. 4, the images are colorized in each pixel according to the blood vessel change information.”)

Regarding claim 14, Kano discloses, the image processing apparatus according to claim 11, wherein the display control unit is configured to display a plurality of pieces of the statistic information about the change corresponding to a plurality of depth ranges of the motion contrast information on the display unit selectively or side by side. (See Kano ¶148, “In addition, at the time of performing follow-up based on the OCT image data and the MC image data, for example, the analysis processing unit may display each OCT image data acquired at mutually different times and each MC image data acquired at mutually different times to the display unit at the same time.  In this case, further, the analysis processing unit may display the OCT blood vessel change data based on each MC image data acquired at mutually different times with each OCT image data and each MC image data at the same time.  Accordingly, the temporal change of the blood vessel region can be comprehensively diagnosed with a blood vessel image and a shape image.  In this case, when the OCT blood vessel change data in relation to the specific layer region is displayed with the front OCT image data and the front MC image data in relation to the specific layer region, two-dimensional observation in relation to the specific layer region is possible.”)

Regarding claim 15, Kano discloses, the image processing apparatus according to claim 11, wherein the display control unit is configured to display, on the display unit, a result of comparison between the information about the change and the statistic information about a change in the motion contrast value obtained at a different date and time. (See Kano ¶49, “As a case in which the MC image data items are acquired at mutually different times, for example, MC images may be acquired on mutually different examination dates, and accordingly, for example, the temporal change information may be acquired in the long term.”)

Regarding claim 16, Kano discloses, the image processing apparatus according to claim 1, further comprising an image generation unit configured to generate a motion contrast en face image by using information in part of a depth range of the motion contrast information, (See Kano ¶38, “The MC image data may be front MC image data (en-face MC image data) based on the three-dimensional MC image data, for example, may be front MC image data based on the entirety of the depth direction of the three-dimensional MC image data, or may be front MC image data based on a part of the depth direction of the three-dimensional MC image data.”)
wherein the information acquisition unit is configured to obtain the statistic information about the change by using a plurality of motion contrast en face images at different times. (See Kano ¶44,  “In this case, the analysis processing unit may compare, for example, the first MC image data and the second MC image data, and may generate the OCT blood vessel change data including the temporal change information of the MC image data in relation to the blood vessel region based on the compared result.”)

Regarding claim 17, Kano discloses, the image processing apparatus according to claim 1, further comprising: a specification unit configured to specify a depth range in a set of a plurality of pieces of motion contrast information at adjacent positions; and an image generation unit configured to generate a motion contrast en face image in the specified depth range, (See Kano ¶98, “The analysis processing unit may respectively generate the OCT blood vessel change data in relation to a plurality of the layer regions, and in this case, the OCT blood vessel change data in relation to each layer region may be 
imaged and displayed on the display unit.”
Further see Kano ¶100, “The front MC image data may be acquired, for example, by calculating three-dimensional MC data (or three-dimensional OCT data) in relation to a specific layer region of a part of the depth direction.”)
wherein the information acquisition unit is configured to obtain the statistic information about the change in the plurality of motion contrast en face images within a predetermined time.  (See Kano ¶44,  “In this case, the analysis processing unit may compare, for example, the first MC image data and the second MC image data, and may generate the OCT blood vessel change data including the temporal change information of the MC image data in relation to the blood vessel region based on the compared result.”)

Regarding claim 18, Kano discloses, an image processing method comprising: obtaining a plurality of pieces of tomographic information by imaging substantially a same region of an eye to be examined at a predetermined time interval; generating a plurality of pieces of motion contrast information about substantially the same region of an eye to be examined by using the plurality of pieces of tomographic information; and calculating statistic information about a change in a motion contrast value of at least part of substantially the same region by using a plurality of pieces of the motion contrast information. (See the rejection of claim 1 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Kano discloses, a non-transitory computer-readable storage medium storing a program for causing a computer to execute an image processing method, the image processing method comprising: (See Kano ¶14, “A non-transitory computer readable recording medium storing a computer readable program, when executed by a processor of an ophthalmic analysis apparatus, causing the ophthalmic analysis apparatus to execute.”)
obtaining a plurality of pieces of tomographic information by imaging substantially a same region of an eye to be examined at a predetermined time interval; generating a plurality of pieces of motion contrast information about substantially the same region of an eye to be examined by using the plurality of pieces of tomographic information; and calculating statistic information about a change in a motion contrast value of at least part of substantially the same region by using a plurality of pieces of the motion contrast information. (See the rejection of claim 1 as it is equally applicable for claim 19 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US Pub. No. 2018/0064336 A1) in view of Shiba et al. (US Pub. No. 2017/0112377 A1).
Regarding claim 5, Kano discloses, the image processing apparatus according to claim 4, but he fails to disclose the following limitations.
However Shiba discloses, wherein the plurality of areas includes at least one of a plurality of concentric circular, sector, and arcuate areas substantially about an optic disc or a macular of the eye to be examined. (See Shiba ¶181, “For example, a blood vessel analysis chart may be a chart for obtaining the average of each area with respect to a two-dimensional distribution of blood vessel measurement results.  A blood vessel analysis chart may have a numerical-value display area for numerically displaying blood vessel measurement results of predetermined areas.”
Further see Shiba ¶183, “Also, the CPU 71 may acquire time-series data as a blood vessel measurement result based on MC data from the storage unit 74.”
Further see Shiba Fig. 4 which shows concentric circular, sector, and arcuate regions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include averaging circular area of motion contrast image as suggested by Shiba to Kano’s motion contrast images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to obtain a blood vessel statistic for a plurality of sections of an eye.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US Pub. No. 2018/0064336 A1) in view of Takeno et al. (US Pub. No. 2019/0380588 A1).
Regarding claim 9, Kano discloses, the image processing apparatus according to claim 1, but the fails to disclose the following limitations.
However Takeno discloses, further comprising an average image generation unit configured to generate an average image of a plurality of motion contrast en face images at the predetermined time interval, the motion contract en face images being generated by using information in part of a depth range of the motion contrast information. (See Takeno ¶74, “For example, the CPU 71 synthesizes the motion contrast calculated based on a plurality of sets by adding and averaging.  For example, as illustrated in FIG. 7, a plurality of motion contrasts (for example, images P1 to P6) are added and averaged based on pairs with different time intervals and are synthesized as one motion contrast Pm1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the averaging of a plurality of MC images as suggested by Takeno to Kano’s MC images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so, is as disclosed by Takeno in ¶77, “That is, even when the same number of captured images is taken, in a case where the set is selected regardless of the time interval, it is possible to calculate more motion contrasts than a case where the set of the shortest time intervals T is selected.  Therefore, it is possible to acquire a large number of motion contrasts at a small number of scan times.  Thereby, measurement time can be reduced.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US Pub. No. 2018/0064336 A1) in view of Stake et al. (US Pub. No. 2015/0374228 A1).
Regarding claim 13, Kano discloses, the image processing apparatus according to claim 1, but he fails to disclose the following limitations.
However Stake discloses, further comprising a display control unit is configured to continuously display a plurality of motion contrast en face images at different times on the display unit, the motion contrast en face images being generated by using information in part of a depth range of the motion contrast information.  (See Stake ¶157, “Of course, OCT functional enface image data which is acquired based on motion contrast data may be updated.  In this case, for example, the control unit 70 sequentially acquires three-dimensional motion contrast data, sequentially acquires OCT functional enface image data based on the three-dimensional motion contrast data, and updates the OCT functional enface image data in each scanning line (each crossing position).  Consequently, the examiner can identify the three-dimensional functional OCT image data of a moving image (real time) and the OCT functional enface image data in real time on the monitor 75.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the updated motion contrast images as suggested by Stake to Kano’s MC images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to show the real-time motion contrast information as changes occur.

Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, this claim  was previously objected to as containing allowable subject matter. The claim has been rewritten in independent form by including all the limitations of the base claim and all intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the image processing apparatus according to claim 3, further comprising a blood vessel specification unit configured to specify a predetermined number of blood vessels having a large vascular diameter among blood vessels around an optic disc of the eye to be examined, wherein the average processing unit is configured to determine a dividing line, in a center direction, of at least one of a plurality of concentric circular, sector, and arcuate areas based on an output of the blood vessel specification unit.  (The disclosed prior art of record fails to disclose the limitations of this claim)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662